           Case 8:21-cv-00439-SDM-TGW Document 36 Filed 07/27/21 Page 1 of 1 PageID 569


                                       UNITED STATES DISTRICT
                                      COURT MIDDLE DISTRICT OF
                                       FLORIDA TAMPA DIVISION

                                               CLERK’S MINUTES



    CASE NO. 8:21-cv-439-SDM-TGW                                DATE: July 27, 2021
    HONORABLE STEVEN D. MERRYDAY                                COURTROOM: 15A
    Viral Style, LLC,                                           PLAINTIFF’S COUNSEL
                                                                Daniel Buchholz
         Plaintiff,                                             Avery Smith - intern
    v.

    Iron Maiden Holdings Ltd and                                DEFENSE COUNSEL
    AM Sullivan Law, LLC,                                       D. Michael Arendall
         Defendants.
    COURT REPORTER: Bill Jones                                  DEPUTY CLERK: Gretchen O’Brien

    TIME: 10:01 a.m.–11:28 a.m.                                 TOTAL: 1 hour, 36 minutes
          11:46 a.m.–11:55 a.m.


PROCEEDINGS: HEARING ON DEFENDANTS’ MOTION TO DISMISS (DOC. 20)

•        Court in session.

•        All parties are present in the courtroom and identified for the record.

•        The plaintiff clarifies points in their amended complaint and provides argument regarding venue.

•        The defendants argue their motion to dismiss (Doc. 20).

•        Plaintiff’s response

•        Order to follow

•        Hearing concluded
